IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                Assigned on Briefs October 24, 2005

                 ROBERT L. LAMAR v. DONNA BLACKBURN ET AL.

                        Appeal from the Chancery Court for Davidson County
                           No. 04-258-IV Richard Dinkins, Chancellor


                       No. M2004-00969-COA-R3-CV - Filed January 12, 2006


This appeal involves a prisoner seeking to be released on parole. After the Tennessee Board of
Probation and Parole declined to release him on parole, the prisoner filed a petition for a common-
law writ of certiorari in the Chancery Court for Davidson County seeking judicial review of the
Board’s decision. The trial court dismissed the petition because it was not timely filed, and the
prisoner has appealed. We agree with the trial court’s conclusion that the petition was not timely
filed.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM C. KOCH , JR., P.J., M.S., delivered the opinion of the court, in which WILLIAM B. CAIN and
PATRICIA J. COTTRELL, JJ., joined.

Robert L. Lamar, Tiptonville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; and Jennifer
L. Brenner, Assistant Attorney General, for the appellees, Donna Blackburn, Charles Traughber, and
Colis Newble, Jr.

                                       MEMORANDUM OPINION1

        Robert Lamar is incarcerated at the Northwest Correctional Complex in Tiptonville,
Tennessee. On June 6, 2002, the Tennessee Board of Probation and Parole denied his request for
custodial parole. On January 27, 2004, Mr. Lamar filed a petition for a common-law writ of
certiorari in the Chancery Court for Davidson County taking issue with the Board’s decision. The
Board moved to dismiss the petition on the ground that it was not filed within sixty days of its

       1
           Tenn. Ct. App. R. 10 provides:

       The Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. W hen a case is decided by memorandum opinion, it shall be designated
       “MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
decision as required by Tenn. Code Ann. § 27-9-102 (2000). The trial court entered an order
granting the motion and dismissing the petition on March 12, 2004. Mr. Lamar appealed.

        The sixty-day time limit in Tenn. Code Ann. § 27-9-102 is mandatory and jurisdictional.
Hickman v. Tenn. Bd. of Paroles, 78 S.W.3d 285, 289 (Tenn. Ct. App. 2001). Mr. Lamar’s petition
was filed more than a year after the Board’s decision; therefore, the trial court properly dismissed
his petition because it was time-barred. We tax the costs of this appeal to Robert L. Lamar. We also
find that Mr. Lamar’s petition for a writ of common-law certiorari and subsequent appeal are
frivolous in accordance with Tenn. Code Ann. §§ 41-21-807(c), -816(a)(1) (2003).



                                                      ______________________________
                                                      WILLIAM C. KOCH, JR., P.J., M.S.




                                                -2-